DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1, 2, 3, 4, 7, 8, 9 and 12 are pending in this application.  
	Claims 1, 9 and 12 are currently amended.

	Claims 5, 6, 10 and 11 are cancelled.

	

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/14/2022, with respect to claims 1-4 and 7-10 rejected under 35 U.S.C. 103 as being obvious over Jitkoff (US PG. Pub. 2015/0370447 A1) in view of Sato (US PG. Pub. 2014/0288677 A1) have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1-4 and 7-10 has been withdrawn. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 7, 8, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “relatively closer” in claims 1, 9 and 12 is a relative term which renders the claim indefinite. The term “relatively closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification pages 15-16 provides a brief description with regard to “relatively closer: (i.e. A synthesizing operation is, for example, an operation for moving the two or more icons 121 relatively close to each other on the display screen of the operation display unit 12. A state in which "moving two or more icons relatively close to each other" represents a state in which the distance between the two or more icons 121 is set to a predetermined distance or less. In this case, part of an icon and part of another icon may be superimposed on each other or may not be superimposed on each other. Furthermore, regardless of the distance between the two or more icons 121, whenever the two or more icons 121 are relatively close to each other, the two or more icons 121 may be synthesized.)…” However, one of ordinary skill in the art would be unable to explicitly interpret what is meant by “relatively closer” based on the broad context that the term is being used in the claims. The Examiner suggests adding more descriptive claim language/term(s) in order to clearly define what is meant by “relatively .

Allowable Subject Matter

7.	Claims 1, 2, 3, 4, 7, 8, 9 and 12 are objected to but would be allowable if rewritten to overcome the 35 USC 112 (b) rejection.
 
8.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Regarding Claim 1:
The prior art(s) searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 1.  In particular, the applied references do not disclose and would not have rendered obvious:
“control the display to not display at least one of the first icon and the second icon when the specific icon is displayed, with the condition that the display is controlled so that the first icon is displayed when the specific icon is displayed if the first function is a process that is executed using an unchanged predetermined parameter and the second function is a process that is executed using a parameter that is changed from a predetermined value.”

(US PG. Pub. 2016/0080295 A1) teaches in Sect. [0032], In step 108, the processor determines the location of the user interface elements to be animated.  The location may be coordinates of the user interface element in the user interface.  In an embodiment, the processor may determine the center or centroid of the user interface elements.  For example, the processor may determine that the coordinates for the center of an icon are (200, 800), corresponding to the coordinates on the x-axis and the y-axis, respectively, in the user interface.  The coordinates may be based on the resolution of the display used to provide the user interface.  In another embodiment, the processor may determine the location to be the closest edge of the user interface element to the input location.  The user interface element may self-define its location.  For example, the properties of an icon may include its coordinates in the user interface.

	Additionally, the secondary prior art of Sato (US PG. Pub. 2014/0288677 A1) discloses in Sect. [0060], A drag operation is an operation for moving a finger on the display area 110a while holding the finger on the icon 120.  More specifically, if the 
length of time for which a finger continuously touches the icon 120 exceeds the predetermined threshold, the controller 4 moves the icon 120 on the display area 110a on the basis of contact position information.  The contact position information is regularly output to the controller 4.  Accordingly, every time the controller 4 receives the contact position information, it calculates an amount by which a finger has been displaced from a contact position obtained when the previous contact position 

	Lastly, the third reference of Kinoshita (US PG. Pub. 2015/0334254 A1) teaches in Sect. [0050], The position receiving unit 16 receives the designation of a position in which the generated specific icon is to be displayed from the user.  When the generation instruction receiving unit 14 receives the instruction to generate and display the icon relating to the execution of the prescribed function from the user, and the specific icon is generated, the user appropriately operates the operation panel 6 to designate the position in which the generated specific icon is to be displayed, such that the position receiving unit 16 receives the designation of the position.  As the position in which the generated specific icon is to be displayed, for example, there is a so-called home screen, and a prescribed directory.

	The closest applied reference of Jitkoff fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Also, secondary and third prior art reference(s) of Sato and Kinoshita does not remedy the deficiencies of the claim limitations as required by independent claim 1 and similarly in independent claims 9 and 12
	
9.	Therefore, whether taken individually or in combination therof, the prior arts of Jitkoff in view of Sato; and further in view of Kinoshita fails to explicitly teach the claimed limitation(s) as required by independent claim(s) 1, 9 and 12.

10.	Independent claim(s) 9 and 12 are essentially the same as Independent Claim 1 and refers to “A non-transitory computer readable medium” of Claim 1 and “An information processing device”, and is therefore allowed for the same reasons as applied to Claim 1 above.

11.       It follows that dependent claims 2-4 and 7-8 are then inherently allowable for depending on an allowable base claim.

12.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.